                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



SUSAN MARCOS-CHAVELA,                                Case No. 3:19-cv-00667-SB

               Plaintiff,                            ORDER

       v.

HILLARY CLINTON, et al.,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on July 15, 2019. ECF 3. Magistrate Judge Beckerman

recommended that the complaint be dismissed. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,




PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Beckerman’s Findings and Recommendation for clear

error on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS

Magistrate Judge Beckerman’s Findings and Recommendation, ECF 3. Plaintiff’s complaint is

DISMISSED. The Court further finds that any appeal from this Order would be frivolous and

thus would not be taken in “good faith” as that term is used in 28 U.S.C. § 1915(a)(3). See

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, Plaintiff’s in forma pauperis

status should be revoked.

       IT IS SO ORDERED.

       DATED this 2nd day of August, 2019.



PAGE 2 – ORDER
                 /s/ Michael H. Simon
                 Michael H. Simon
                 United States District Judge




PAGE 3 – ORDER
